On Motion for Rehearing.
HAWKINS, Judge.
In view of appellant’s motion for re.hearing we have again carefully examined the statement of facts. We cannot agree that the evidence does not support the verdict. The general conclusions reflected by our original opinion we still believe to be correct. Our statement, “the uncontradict-ed testimony shows that Robbins, Barnes and appellant lived in San Antonio and had known each other for some time,” is challenged as not supported by the record. It would have been more accurate had we said in substance that appellant lived in San Antonio and their joint operation in the undertaking reflected by the record would indicate that Robbins and Barnes were not strangers to him.
Believing the case was properly disposed of originally, the motion for rehearing is overruled.